Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 24, 2007                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  132965                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 132965
                                                                   COA: 260242
                                                                   Wayne CC: 02-002099
  DWIGHT JEROME SMITH,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 30, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 24, 2007                      _________________________________________
           t0416                                                              Clerk